





                    
































PROTECTIVE LIFE CORPORATION
DEFERRED COMPENSATION PLAN


(Amended and Restated as of
January 1, 2019)










































Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.



--------------------------------------------------------------------------------


Protective Life Corporation Deferred Compensation Plan




Article I1
Establishment and Purpose1
Article II    1
Definitions1
Article III5
Eligibility and Participation5
3.1Eligibility and Participation    6
3.2Duration    6
3.3Rehires    6
Article IV6
Deferrals6
4.1Deferral Elections, Generally.    6
4.2Timing Requirements for Compensation Deferral Agreements.    7
4.3Allocation of Deferrals.    9
4.4Deductions from Pay    9
4.5Vesting    9
4.6Cancellation of Deferrals    9
Article V10
Company Contributions10
5.1Contributions.    10
5.2Vesting    11
Article VI11
Payments from Accounts11
6.1General Rules    11
6.2Specified Date Accounts    11
6.3Termination Accounts.    11
6.4Death    12
6.5Disability    13
6.6Unforeseeable Emergency    13
6.7Administrative Cash-Out of Small Balances    13
6.8Acceleration of or Delay in Payments    13
6.9Rules Applicable to Installment Payments    13
6.10Modifications to Payment Schedules    14
Article VII14
Valuation of Account Balances; Investments14
7.1Valuation    14
7.2Earnings Credit    14
7.3Investment Options    14


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
Page i

--------------------------------------------------------------------------------

Protective Life Corporation Deferred Compensation Plan




7.4Investment Allocations    15
7.5Unallocated Deferrals and Accounts    15
7.6Valuations Final After 180 Days    15
Article VIII15
Administration15
8.1Plan Administration    15
8.2Administration Upon Change in Control    15
8.3Withholding    16
8.4Immunity from Liability    16
8.5Delegation of Authority    16
8.6Binding Decisions or Actions    16
Article IX16
Amendment and Termination16
9.1Amendment and Termination    16
9.2Amendments    16
9.3Termination    17
9.4Accounts Taxable Under Code Section 409A    17
Article X17
Informal Funding17
10.1General Assets    17
Article XI17
Claims17
11.1Filing a Claim    17
11.2Appeal of Denied Claims    19
11.3Claims Appeals Upon Change in Control    20
11.4Discretion of Appeals Committee    20
11.5Arbitration    20
Article XII21
Arbitration Agreement and Class Action Waiver    21
12.1Arbitration Agreement    21
12.2Class Action Waiver    23
Article XIII24
General Provisions    24
13.1Assignment    24
13.2No Legal or Equitable Rights or Interest    24
13.3No Employment Contract    25
13.4Notice    25


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
Page ii

--------------------------------------------------------------------------------

Protective Life Corporation Deferred Compensation Plan




13.5Headings    25
13.6Invalid or Unenforceable Provisions    25
13.7Lost Participants or Beneficiaries    25
13.8Facility of Payment to a Minor    25
13.9Governing Law    26
13.10Compliance With Code Section 409A; No Guarantee    26


Exhibit A     Pre-2005 Plan Documents
Exhibit B    Participating Employers


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
Page iii

--------------------------------------------------------------------------------


Protective Life Corporation Deferred Compensation Plan




ARTICLE I
Establishment and Purpose
Protective Life Corporation (the “Company”) has adopted this Protective Life
Corporation Deferred Compensation Plan, which subject to the following sentence
and except as otherwise provided herein is applicable to all Compensation
deferred under Compensation Deferral Agreements. Nothing in this Plan document
is intended to modify the amount of deferrals, earnings or the time or form of
payment under any other nonqualified deferred compensation plan. Amounts that
were deferred and vested as of December 31, 2004 under the terms of the
Protective Life Corporation Deferred Compensation Plan for Officers, effective
as of November 4, 2002 and amended through October 3, 2004, including the
Summary Plan Description for said plan (together, the “Pre-2005 Plan” and each
attached hereto as Exhibit A), shall continue to be administered and paid under
the terms of the Pre-2005 Plan.


The purpose of the Plan is to attract and retain Eligible Employees by providing
them with an opportunity to defer receipt of a portion of their salary, bonus,
and other specified compensation. The Plan is not intended to meet the
qualification requirements of Code Section 401(a), but is intended to meet the
requirements of Code Section 409A, and shall be operated and interpreted
consistent with that intent.


The Plan constitutes an unsecured promise by each Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Participating Employer, as
applicable. Unless the Company or other Affiliate determines to fund a benefit
on behalf of Participating Employer, each Participating Employer shall be solely
responsible for payment of the benefits attributable to services performed for
it. The Plan is unfunded for Federal tax purposes and is intended to be an
unfunded arrangement for Eligible Employees. Any amounts set aside to defray the
liabilities assumed by the Company or an Participating Employer will remain the
general assets of the Company or the Participating Employer and shall remain
subject to the claims of the Company’s or the Participating Employer's creditors
until such amounts are distributed to the Participants.



ARTICLE II

Definitions
2.1
Account. Account means a bookkeeping account maintained by the Committee to
record the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Committee may maintain an Account to
record the total obligation to a Participant and component Accounts to reflect
amounts payable at different times and in different forms. Reference to an
Account means any such Account established by the Committee, as the context
requires. Accounts are intended to constitute unfunded obligations within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.





    



--------------------------------------------------------------------------------





2.2
Account Balance. Account Balance means, with respect to any Account, the total
payment obligation owed to a Participant from such Account as of the most recent
Valuation Date.



2.3
Affiliate. Affiliate means a corporation, trade or business that, together with
the Company, is treated as a single employer under Code Section 414(b) or (c).



2.4    Appeals Committee. Appeals Committee shall be as defined in Section 11.2.


2.5
Beneficiary. Beneficiary means a natural person, estate, or trust designated by
a Participant in accordance with Section 6.4 hereof to receive payments to which
a Beneficiary is entitled in accordance with provisions of the Plan.



2.6
Board of Directors. Board of Directors means, for a Participating Employer
organized as a corporation, its board of directors and for a Participating
Employer organized as a limited liability company, its board of managers.



2.7
Business Day. Business Day means each day on which the New York Stock Exchange
is open for business.



2.8
Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XI of this Plan.



2.9
Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.



2.10
Code Section 409A. Code Section 409A means Section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.



2.11
Committee. Committee means the Company or a committee appointed by the Company
to administer the Plan, which as of the Effective Date is the Compensation and
Management Succession Committee.



2.12
Company. Company means Protective Life Corporation.



2.13
Company Contribution. Company Contribution means a credit by a Participating
Employer to a Participant’s Account(s) in accordance with the provisions of
Article V of the Plan. Unless the context clearly indicates otherwise, a
reference to Company Contribution shall include Earnings attributable to such
contribution.



2.14
Compensation. Compensation means a Participant’s salary, bonus, commission, and
such other cash or equity-based compensation approved by the Committee as
Compensation that may be deferred under Section 4.2 of this Plan, excluding any
compensation that has been previously deferred under this Plan or any other
arrangement subject to Code Section 409A and excluding any compensation that is
not U.S. source income.



2.15
Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and a Participating Employer that specifies: (i)
the amount of each



Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
Page 2 of 26

--------------------------------------------------------------------------------





component of Compensation that the Participant has elected to defer to the Plan
in accordance with the provisions of Article IV, and (ii) the Payment Schedule
applicable to one or more Accounts.


2.16
Deferral. Deferral means a credit to a Participant’s Account(s) that records
that portion of the Participant’s Compensation that the Participant has elected
to defer to the Plan in accordance with the provisions of Article IV. Unless the
context of the Plan clearly indicates otherwise, a reference to Deferrals
includes Earnings attributable to such Deferrals.



2.17
Earnings. Earnings means an adjustment to the value of an Account in accordance
with Article VII.



2.18
Effective Date. Effective Date means the amended and restated effective date of
January 1, 2019. The original effective date of the Plan was November 4, 2002.



2.19
Eligible Employee. Eligible Employee means an Employee who is a member of a
select group of management or highly compensated employees within the meaning of
Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA or an independent contractor
who has been notified during an applicable enrollment of his or her status as an
Eligible Employee. The Committee has the discretion to determine which Employees
and independent contractors are Eligible Employees for each enrollment.



2.20
Employee. Employee means a common-law employee of an Employer.



2.21
Employer. Employer means the Company and each Affiliate.



2.22
ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.



2.23
Participant. Participant means an individual described in Article III.



2.24
Participating Employer. Participating Employer means the Company and each
Affiliate who has adopted the Plan with the consent of the Company. Each
Participating Employer shall be identified on Exhibit B attached hereto.



2.25
Payment Schedule. Payment Schedule means the date as of which payment of an
Account under the Plan will commence and the form in which payment of such
Account will be made.



2.26
Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least 12 consecutive
months. Organizational or individual performance criteria are considered
pre-established if established in writing by not later than 90 days after the
commencement of the period of service to which the criteria relate, provided
that the outcome is substantially uncertain at the time the criteria are
established.



Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
Page 3 of 26

--------------------------------------------------------------------------------





Performance-Based Compensation shall not include any Compensation actually paid
upon the Participant’s death without regard to the satisfaction of the
performance criteria.


2.27
Plan. Plan means this “Protective Life Corporation Deferred Compensation Plan”
as documented herein and as may be amended from time to time hereafter
(previously known as the “Protective Life Corporation Deferred Compensation Plan
for Officers”). However, to the extent permitted or required under Code Section
409A, the term Plan may in the appropriate context also mean a portion of the
Plan that is treated as a single plan under Treas. Reg. Section 1.409A-1(c), or
the Plan or portion of the Plan and any other nonqualified deferred compensation
plan or portion thereof that is treated as a single plan under such section.



2.28
Plan Year. Plan Year means January 1 through December 31.



2.29
Separation from Service or Separates from Service. Separation from Service or
Separates from Service means an Employee’s termination of employment with the
Employer and all Affiliates.



Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipated that the level of services to
be performed by the Employee after a date certain would be reduced to 20% or
less of the average services rendered by the Employee during the immediately
preceding 36-month period (or the total period of employment, if less than 36
months), disregarding periods during which the Employee was on a bona fide leave
of absence.


An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of: (i) the six month anniversary of the
commencement of the leave, or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract.


If a Participant ceases to provide services as an Employee and begins providing
services as an independent contractor for the Employer, a Separation from
Service shall occur only if the parties anticipate that the level of services to
be provided as an independent contractor are such that a Separation from Service
would have occurred if the Employee had continued to provide services at that
level as an Employee. If, in accordance with the preceding sentence, no
Separation from Service occurs as of the date the individual’s employment status
changes, a Separation from Service shall occur thereafter only upon the 12-month
anniversary of the date all contracts with the Employer have expired, provided
the Participant does not perform services for the Employer during that time.


For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.21 of the Plan, except that
in applying Code Sections 1563(a)(1), (2) and (3) for purposes of determining
whether another organization is an Affiliate of the Company under Code Section
414(b), and in applying Treas. Reg. Section 1.414(c)-2 for purposes of
determining whether another organization is an Affiliate


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
Page 4 of 26

--------------------------------------------------------------------------------





of the Company under Code Section 414(c), “at least 50 percent” shall be used
instead of “at least 80 percent” each place it appears in those sections.


The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction. Such determination shall be made in accordance with the
requirements of Code Section 409A.


2.30
Specified Date Account. Specified Date Account means an Account established by
the Committee to record the amounts payable in a future year as specified in the
Participant’s Compensation Deferral Agreement. The Committee may limit the
number of Specified Date Accounts that may be maintained at any one time by a
Participant, as set forth in the Plan’s enrollment materials.



2.31
Substantial Risk of Forfeiture. Substantial Risk of Forfeiture has the meaning
specified in Treas. Reg. Section 1.409A-1(d).



2.32
Supplemental Matching Contributions. Supplemental Matching Contributions means
matching contributions made pursuant to Section 5.1(a).



2.33
Termination Account. Termination Account means an Account established by the
Committee to record (i) Company Contributions and (ii) Deferrals allocated to
such Account by the Participant in accordance with a Participant’s Compensation
Deferral Agreement, which Account is payable upon the Participant’s Separation
from Service as set forth in Section 6.3. The Committee may limit the number of
Termination Accounts that may be maintained at any one time by a Participant, as
set forth in the Plan’s enrollment materials.



2.34
Unforeseeable Emergency. Unforeseeable Emergency means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s dependent (as defined
in Code Section 152, without regard to Section 152(b)(1), (b)(2), and
(d)(1)(B)), or a Beneficiary; loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster);
unreimbursed medical expenses; imminent eviction from or foreclosure on the
Participant’s primary residence; payment of funeral or burial expenses of the
Participant’s spouse, the Participant’s dependent, or a Beneficiary; or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. A determination of Unforeseeable
Emergency and payment relating thereto will be determined in accordance with
Treas. Reg. Section 1.409A-3(i)(3). The types of events which may qualify as an
Unforeseeable Emergency may be limited by the Committee. The Committee may
establish procedures for the administration of Unforeseeable Emergencies.



2.35
Valuation Date. Valuation Date means each Business Day.




ARTICLE III


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
Page 5 of 26

--------------------------------------------------------------------------------






Eligibility and Participation

3.1
Eligibility and Participation. All Eligible Employees may enroll in the Plan.
Eligible Employees become Participants on the first to occur of (i) the date on
which the first Compensation Deferral Agreement becomes irrevocable under
Article IV, or (ii) the date Company Contributions are credited to an Account on
behalf of such Eligible Employee.




3.2
Duration. Only Eligible Employees may submit Compensation Deferral Agreements
during an enrollment and receive Company Contributions, if any, during the Plan
Year. A Participant who is no longer an Eligible Employee but has not incurred a
Separation from Service will not be allowed to submit Compensation Deferral
Agreements but may otherwise exercise all of the rights of a Participant under
the Plan with respect to his or her Account(s). On and after a Separation from
Service, a Participant shall remain a Participant as long as his or her Account
Balance is greater than zero (0). All Participants, regardless of employment
status, will continue to be credited with Earnings and during such time may
continue to make allocation elections as provided in Section 7.4. An individual
shall cease being a Participant in the Plan when his or her Account has been
reduced to zero (0).




3.3
Rehires. An Eligible Employee who Separates from Service and who subsequently
resumes performing services for an Employer in the same calendar year
(regardless of eligibility) will have his or her Compensation Deferral Agreement
for such year, if any, reinstated, but his or her eligibility to participate in
the Plan in years subsequent to the year of rehire shall be governed by the
provisions of Section 3.1.




ARTICLE IV

Deferrals

4.1
Deferral Elections, Generally.    



(a)
A Participant may make an initial election to defer Compensation by submitting a
Compensation Deferral Agreement during the enrollment periods established by the
Committee and in the manner specified by the Committee, but in any event, in
accordance with Section 4.2. Unless an earlier date is specified in the
Compensation Deferral Agreement, deferral elections with respect to a
Compensation source (such as salary, bonus or other Compensation) become
irrevocable on the latest date applicable to such Compensation source under
Section 4.2.



(b)
A Compensation Deferral Agreement that is not timely filed with respect to a
service period or component of Compensation, or that is submitted by a
Participant who Separates from Service prior to the latest date such agreement
would become irrevocable under Code Section 409A, shall be considered null and
void and shall not take effect with respect to such item of Compensation. The
Committee may modify or revoke any Compensation Deferral Agreement prior to the
date the election becomes irrevocable under the rules of Section 4.2.



(c)
The Committee may permit different deferral amounts for each component of
Compensation and may establish a minimum or maximum deferral amount for each



Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
Page 6 of 26

--------------------------------------------------------------------------------





such component. Effective with respect to Deferrals on and after January 1,
2019, unless otherwise specified by the Committee in the Compensation Deferral
Agreement, (i) Participants may defer up to (75%) of their base compensation and
up to (85%) of bonus, commissions, or other Compensation earned during a Plan
Year and (ii) the minimum shall be (2%). For the deferral of certain awards, to
the extent needed to comply with Code Section 409A, the amount eligible for
deferral will be pro-rated if the Participant is or will become eligible for
early or normal retirement (as defined in such award documents) within 13 months
following the date of grant of said award. Additionally, the Committee may place
limits on the amounts that may be deferred under this Plan, which limits may be
different for different Participants.


(d)
Deferrals of cash Compensation shall be calculated with respect to the gross
cash Compensation payable to the Participant prior to any deductions or
withholdings, but shall be reduced by the Committee as necessary so as not to
exceed 100% of the cash Compensation of the Participant remaining after
deduction of all required income and employment taxes, required employee benefit
deductions, deferrals to 401(k) plans and other deductions required by law.
Changes to payroll withholdings that affect the amount of Compensation being
deferred to the Plan shall be allowed only to the extent permissible under Code
Section 409A.



(e)
The Participant shall specify on his or her Compensation Deferral Agreement the
amount of Deferrals and whether to allocate Deferrals to a Termination Account
or a Specified Date Account. If no designation is made, Deferrals shall be
allocated to a Termination Account payable in a lump sum.




4.2    Timing Requirements for Compensation Deferral Agreements.    


(a)
Initial Eligibility. Unless otherwise determined by the Committee, an Eligible
Employee may defer his or her base salary, but no other components of
Compensation earned in the first year of eligibility may be deferred. The
Compensation Deferral Agreement must be filed within 30 days after attaining
Eligible Employee status and becomes irrevocable not later than the 30th day.



A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned after the date that the Compensation Deferral Agreement
becomes irrevocable.


(b)
Prior Year Election. Except as otherwise provided in this Section 4.2, the
Committee may permit an Eligible Employee to defer Compensation by filing a
Compensation Deferral Agreement no later than December 31 of the year prior to
the year in which the Compensation to be deferred is earned. A Compensation
Deferral Agreement filed under this paragraph shall become irrevocable with
respect to such Compensation not later than the December 31 filing deadline.



(c)
Performance-Based Compensation. The Committee may permit an Eligible Employee to
defer Compensation which qualifies as Performance-Based



Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
Page 7 of 26

--------------------------------------------------------------------------------





Compensation by filing a Compensation Deferral Agreement no later than the date
that is six months before the end of the applicable performance period, provided
that:


(i)
the Participant performs services continuously from the later of the beginning
of the performance period or the date the performance criteria are established
through the date the Compensation Deferral Agreement is submitted; and



(ii)
the Compensation is not readily ascertainable as of the date the Compensation
Deferral Agreement is filed.



Any election to defer Performance-Based Compensation that is made in accordance
with this paragraph and that becomes payable as a result of the Participant’s
death prior to the satisfaction of the performance criteria, will be void unless
it would be considered timely under another rule described in this Section.


(d)
Short-Term Deferrals. The Committee may permit Compensation that meets the
definition of a “short-term deferral” described in Treas. Reg. Section
1.409A-1(b)(4) to be deferred in accordance with the rules of Section 6.10,
applied as if the date the Substantial Risk of Forfeiture lapses is the date
payments were originally scheduled to commence, provided, however, that the
provisions of Section 6.10(b) shall not apply to payments attributable to a
change in control (as defined in Treas. Reg. Section 1.409A-3(i)(5)). A
Compensation Deferral Agreement submitted in accordance with this paragraph
becomes irrevocable on the latest date it could be submitted under Section 6.10.



(e)
Certain Forfeitable Rights. With respect to a legally binding right to a payment
in a subsequent year that is subject to a forfeiture condition requiring the
Participant’s continued services for a period of at least 12 months from the
date the Participant obtains the legally binding right, the Committee may permit
an Eligible Employee to defer such Compensation by filing a Compensation
Deferral Agreement on or before the 30th day after the legally binding right to
the Compensation accrues, provided that the Compensation Deferral Agreement is
submitted at least 12 months in advance of the earliest date on which the
forfeiture condition could lapse. The Compensation Deferral Agreement described
in this paragraph becomes irrevocable not later than such 30th day. If the
forfeiture condition applicable to the payment lapses before the end of such
12-month period as a result of the Participant’s death, the Compensation
Deferral Agreement will be void unless it would be considered timely under
another rule described in this Section.



(f)
“Evergreen” Deferral Elections. The Committee, in its discretion, may provide
that Compensation Deferral Agreements will continue in effect for subsequent
years or performance periods by communicating that intention to Participants in
writing prior to the date Compensation Deferral Agreements become irrevocable
under this Section 4.2. An evergreen Compensation Deferral Agreement may be
revoked or modified in writing prospectively by the Participant or the Committee
with respect to Compensation for which such election remains revocable under
this Section 4.2.



Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
Page 8 of 26

--------------------------------------------------------------------------------







A Compensation Deferral Agreement is deemed to be revoked for subsequent years
if the Participant is not an Eligible Employee as of the last permissible date
for making elections under this Section 4.2 or if the Compensation Deferral
Agreement is cancelled in accordance with Section 4.6.



4.3
Allocation of Deferrals. A Compensation Deferral Agreement, with respect to each
component of Compensation that is deferred, may allocate such Deferral to either
a Termination Account or a Specified Date Account. The Committee may, in its
discretion, establish in a written communication during enrollment, a minimum
deferral period for the establishment of a Specified Date Account (for example,
the second Plan Year following the year Compensation is first allocated to such
Accounts) and the month in which Specified Date Accounts will be paid, which
unless otherwise communicated in such written enrollment communication will be
February. In the event a Participant’s Compensation Deferral Agreement allocates
a component of Compensation to a Specified Date Account that commences payment
in the year such Compensation is earned, the Compensation Deferral Agreement
shall be deemed to allocate the Deferral to the Participant’s Specified Date
Account having the next earliest payment year. If the Participant has no other
Specified Date Accounts, the Committee will allocate the Deferral to a
Termination Account payable in a lump sum. Unless otherwise determined by the
Committee, any allocation to a Specified Date Account must commence payment
before the Participant’s 70th birthday.




4.4
Deductions from Pay. The Committee has the authority to determine the payroll
practices under which any component of Compensation subject to a Compensation
Deferral Agreement will be deducted from a Participant’s Compensation.




4.5
Vesting. Participant Deferrals of cash Compensation shall be 100% vested at all
times. Deferrals of vesting awards of Compensation shall become vested in
accordance with the provisions of the underlying award.




4.6
Cancellation of Deferrals. The Committee will cancel a Participant’s Deferrals:
(i) for the balance of the Plan Year in which an Unforeseeable Emergency
withdrawal under this Plan occurs and the immediately following Plan Year and
(ii) for the balance of the Plan Year in which a hardship withdrawal from the
Company’s or a Participating Employer’s 401(k) plan occurs and the immediately
following Plan Year. The Committee may cancel a Participant’s Deferrals during a
period of “disability” (as defined below), provided cancellation occurs by the
later of the end of the taxable year of the Participant or the 15th day of the
third month following the date the Participant incurs the disability.
“Disability” means the Participant is unable to perform the duties of his or her
position or any substantially similar position due to a mental or physical
impairment that can be expected to result in death or last for a continuous
period of at least six months.




ARTICLE V

Company Contributions


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
Page 9 of 26

--------------------------------------------------------------------------------






5.1
Company Contributions. Company Contributions are credited to a Termination
Account. If no form of payment is designated by the Participant, Company
Contributions will be payable in a lump sum.



(a)
Supplemental Matching Contribution. “Supplemental” matching contributions
(“Supplemental Matching Contribution(s)”) will be allocated by the Company to a
Participant’s Termination Account, who (i) during all or a portion of a Plan
Year, was eligible to participate in the Company’s 401(k) Plan and (ii) either
(A) is employed by the Employer on the allocation date, which shall be no later
than March 31 following the year that the services to which they are
attributable are performed, or (B) who Separates from Service due to death or
“disability” or while eligible for a Normal or Early Retirement Benefit under
the Company’s qualified pension plan, in which case the allocation date shall be
no later than the distribution date for such Termination Account, as specified
in Sections 6.3 or 6.4, as applicable. For purposes of this Section, the term
“disability” shall mean that the Participant satisfies the definition in Treas.
Reg. Section 1.409A-3(i)(4) or has been determined to be totally disabled by the
Social Security Administration. Such contributions and any related earnings will
be 100% vested.



(b)
Supplemental Matching Contributions equal:



(i)
the lesser of:



a.
the matching contribution percentage, if any, set forth in the Company’s 401(k)
Plan times the Participant’s gross cash compensation payable during the year,
yet including deferrals under the Company’s 401(k) Plan, this Plan (other than
any Supplemental Matching Contribution received during the Plan Year), and Code
Section 125 and excluding any awards received under the Company’s Long-Term
Incentive Plan during the Plan Year; and



b.
the total amount that the Participant deferred or contributed during the Plan
Year under the Company’s 401(k) Plan and deferrals of base salary and cash bonus
under this Plan, yet excluding any Supplemental Matching Contribution received
during the Plan Year.



(ii)
minus: the actual matching contribution the Participant received under the
Company’s 401(k) Plan for such Plan Year, as determined while applying the
restrictions imposed by the Code.



(c)
Discretionary Contributions. A Participating Employer may, from time to time in
its sole and absolute discretion, credit discretionary Company Contributions in
the form of matching, profit sharing or other contributions to any Participant
in any amount determined by the Participating Employer. Discretionary Company
Contributions may be credited at the sole discretion of the Participating
Employer and the fact that a discretionary Company Contribution is credited in
one year shall



Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
Page 10 of 26

--------------------------------------------------------------------------------





not obligate the Participating Employer to continue to make such Company
Contributions in subsequent years.



5.2
Vesting. Company Contributions vest according to the schedule specified by the
Committee on or before the time the contributions are made. If no schedule is
specified, Company Contributions are 100% vested. As stated in Section 5.1(a),
Supplemental Matching Contributions are 100% vested.




ARTICLE VI

Payments from Accounts

6.1
General Rules. A Participant’s Accounts become payable upon the first to occur
of the payment events applicable to such Account under (i) Sections 6.2 or 6.3
(as elected) and (ii) Sections 6.4 through 6.7.



Payment events and Payment Schedules elected by the Participant shall be set
forth in a valid Compensation Deferral Agreement that establishes the Account to
which such elections apply in accordance with Article IV or in a valid
modification election applicable to such Account as described in Section 6.10.
Payment amounts are based on Account Balances as of the last Valuation Date
established by the Committee’s administrative practice.



6.2    Specified Date Accounts.


Commencement. As stated in Section 4.3, the Committee may, in its discretion,
establish in a written communication during enrollment, the month in which
Specified Date Accounts will be paid, which unless otherwise communicated in
such written enrollment communication, (i) will be February of the year
designated by the Participant and (ii) must be before the Participant’s 70th
birthday. A Participant may not elect to change a Specified Date Account to a
Termination Account once his or her election has become irrevocable.


Form of Payment. A Participant may elect to receive a Specified Date Account in
either a lump sum or in annual installments up to 10 years. In the event no form
of payment is elected or an invalid form of payment is elected, payment will be
made in a lump sum.


The time and form of payment of Specified Date Accounts is unaffected by an
earlier Separation from Service described in Section 6.3.



6.3
Termination Accounts. Upon a Participant’s Separation from Service other than
death, the Participant is entitled to receive his or her vested Termination
Accounts. A Participant’s election to receive his or her vested Termination
Accounts at Separation from Service other than death may not be modified with
respect to the time or the form of payment once it becomes irrevocable.



Commencement. Distribution of Termination Accounts shall be made:




Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
Page 11 of 26

--------------------------------------------------------------------------------





(a)
If the Participant’s Separation from Service occurred before December 10, 2010,
on the twentieth business day after the date of the Participant’s Separation
from Service; or



(b)
If the Participant’s Separation from Service occurred on or between December 10,
2010 and December 31, 2018, on the last business day of the calendar month next
following the month in which the Participant has a Separation from Service.

(c)
If the Participant’s Separation from Service occurred on or after January 1,
2019, in the calendar month next following the month in which the Participant
has a Separation from Service; provided, however, in the case of a Participant
who Separates from Service due to “disability” (as defined in Section 5.1) or
while eligible for a Normal or Early Retirement Benefit under the Company’s
qualified pension plan and whose final Supplemental Matching Contribution
allocation is not yet calculable, such Termination Account shall be distributed
as soon as administratively practicable following such allocation in accordance
with Code Section 409A, including but not limited to the provisions of Treas.
Reg. Section 1.409A-3(d).



Form of Payment. A Participant may elect to receive a Termination Account in
either a lump sum or in annual installments up to 10 years. In the event that no
form of payment is elected or an invalid form of payment is elected, payment
will be made in a lump sum. The form of payment for a Termination Account may
not be modified after it becomes irrevocable.



Notwithstanding any other provision of this Plan, payment to a Participant who
is a “specified employee” as defined in Code Section 409A(a)(2)(B) may not be
made before the date that is six months after the date of the Separation from
Service (or, if earlier, the date of death of the specified employee).



6.4
Death. Notwithstanding anything to the contrary in this Article VI, upon the
death of the Participant (regardless of whether such Participant is an Employee
at the time of death), all remaining vested Account Balances shall be paid to
his or her Beneficiary in a single lump sum no later than December 31 of the
calendar year following the year of the Participant’s death.



(a)
Designation of Beneficiary in General. The Participant shall designate a
Beneficiary in the manner and on such terms and conditions as the Committee may
prescribe. No such designation shall become effective unless filed with the
Committee during the Participant’s lifetime. Any designation shall remain in
effect until a new designation is filed with the Committee. A Participant may
from time to time change his or her designated Beneficiary without the consent
of a previously-designated Beneficiary by filing a new designation with the
Committee.

(b)
No Beneficiary. If a designated Beneficiary does not survive the Participant, or
if there is no valid Beneficiary designation, amounts payable under the Plan
upon the



Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
Page 12 of 26

--------------------------------------------------------------------------------





death of the Participant shall be paid to the duly appointed and currently
acting personal representative of the Participant’s estate.

6.5
Disability. Notwithstanding anything herein to the contrary and except as
provided under the Pre-2005 Plan, if prior to January 1, 2020, a Participant
incurs a “Disability” as defined in the Protective Life Corporation Deferred
Compensation Plan for Officers, effective as of August 1, 2016 (the “2016
Plan”), the terms of the 2016 Plan shall control and shall be supplemented by
the Company’s stand-alone Claims Procedures for Top Hat ERISA Arrangements,
effective as of April 1, 2018.




6.6
Unforeseeable Emergency. A Participant who experiences an Unforeseeable
Emergency may submit a written request to the Committee to receive payment of
all or any portion of his or her vested Deferrals. If the emergency need cannot
be relieved by cessation of Deferrals to the Plan, the Committee may approve an
emergency payment therefrom not to exceed the amount reasonably necessary to
satisfy the need, taking into account the additional compensation that is
available to the Participant as the result of cancellation of deferrals to the
Plan, including amounts necessary to pay any taxes or penalties that the
Participant reasonably anticipates will result from the payment. The amount of
the emergency payment shall be deducted pro rata based on account balance for
Termination Accounts and Specified Date Accounts. Unforeseeable Emergency
payments shall be paid in a single lump sum in the calendar month in which the
Company makes such determination (or, if such determination is made after the
twentieth day of a calendar month, in the following calendar month).




6.7
Administrative Cash-Out of Small Balances. Notwithstanding anything to the
contrary in this Article VI, the Committee may at any time and without regard to
whether a payment event has occurred, direct in writing an immediate lump sum
payment of the Participant’s Accounts if the balance of such Accounts, combined
with any other amounts required to be treated as deferred under a single plan
pursuant to Code Section 409A, does not exceed the applicable dollar amount
under Code Section 402(g)(1)(B), provided any other such aggregated amounts are
also distributed in a lump sum at the same time.




6.8
Acceleration of or Delay in Payments. Notwithstanding anything to the contrary
in this Article VI, the Committee, in its sole and absolute discretion, may
elect to accelerate the time or form of payment of an Account, provided such
acceleration is permitted under Treas. Reg. Section 1.409A-3(j)(4). The
Committee may also, in its sole and absolute discretion, delay the time for
payment of an Account, to the extent permitted under Treas. Reg. Section
1.409A-2(b)(7), including, without limiting the foregoing, for purposes of
preserving a deduction under Code Section 162(m).




6.9
Rules Applicable to Installment Payments. If a Payment Schedule specifies
installment payments, payments will be made beginning as of the payment
commencement date for such installments and shall continue to be made in each
subsequent payment period until the number of installment payments specified in
the Payment Schedule has been paid. The amount of each installment payment shall
be determined by dividing (a) by (b), where (a) equals the Account Balance as of
the last Valuation Date in the month preceding the month of payment and (b)
equals the remaining number of installment payments. For purposes of



Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
Page 13 of 26

--------------------------------------------------------------------------------





Section 6.10, installment payments will be treated as a single form of payment.
If an Account is payable in installments, the Account will continue to be
credited with Earnings in accordance with Article VII hereof until the Account
is completely distributed. Installment distributions will be paid on a pro rata
basis from each investment option that the Participant has chosen pursuant to
Section 7.4.



6.10
Modifications to Payment Schedules. A Participant may modify the Payment
Schedule elected by him or her with respect to a Specified Date Account,
consistent with the permissible Payment Schedules available under the Plan,
provided such modification complies with the requirements of this Section 6.10
and the Participant does not elect to change a Specified Date Account to a
Termination Account.



(a)
Time of Election. The modification election must be submitted to the Committee
not less than 12 months prior to the date payments would have commenced under
the Payment Schedule in effect prior to modification (the “Prior Election”).



(b)
Date of Payment under Modified Payment Schedule. The date payments are to
commence under the modified Payment Schedule must be no earlier than five years
after the date payment would have commenced under the Prior Election. Under no
circumstances may a modification election result in an acceleration of payments
in violation of Code Section 409A. If the Participant modifies only the form,
and not the commencement date for payment, payments shall commence on the fifth
anniversary of the date payment would have commenced under the Prior Election.



(c)
Irrevocability; Effective Date. A modification election is irrevocable when
filed and becomes effective 12 months after the filing date.



(d)
Effect on Accounts. An election to modify a Payment Schedule is specific to the
Specified Date Account to which it applies, and shall not be construed to affect
the Payment Schedules or payment events of any other Accounts.




ARTICLE VII

Valuation of Account Balances; Investments

7.1
Valuation. Deferrals shall be credited to appropriate Accounts on the date such
Compensation would have been paid to the Participant absent the Compensation
Deferral Agreement. Valuation of Accounts shall be performed under procedures
approved by the Committee.




7.2
Earnings Credit. Each Account will be credited with Earnings on each Business
Day, based upon the Participant’s investment allocation among a menu of
investment options selected in advance by the Committee, in accordance with the
provisions of this Article VII (“investment allocation”).




7.3
Investment Options. Investment options will be determined by the Committee. The
Committee, in its sole discretion, shall be permitted to add or remove
investment options



Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
Page 14 of 26

--------------------------------------------------------------------------------





from the Plan menu from time to time, provided that any such additions or
removals of investment options shall not be effective with respect to any period
prior to the effective date of such change.



7.4
Investment Allocations. A Participant’s investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Participating Employer or any trustee acting on its behalf have any
obligation to purchase actual securities as a result of a Participant’s
investment allocation. A Participant’s investment allocation shall be used
solely for purposes of adjusting the value of a Participant’s Account Balances.



A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Committee. Allocation among the
investment options must be designated in increments of 1%. The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Committee,
the next Business Day.


A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.



7.5
Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Committee.




7.6
Valuations Final After 180 Days. The Participant shall have 180 days following
the Valuation Date on which the Participant failed to receive the full amount of
Earnings and to file a claim under Article XI for the correction of such error.




ARTICLE VIII

Administration

8.1
Plan Administration. This Plan shall be administered by the Committee which
shall have discretionary authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XI.




8.2
Administration Upon Change in Control. Upon a change in control (as defined
below) affecting the Company, the Committee, as constituted immediately prior to
such change in control, shall continue to act as the Committee. The Committee,
by a vote of a majority of



Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
Page 15 of 26

--------------------------------------------------------------------------------





its members, shall have the authority (but shall not be obligated) to appoint an
independent third party to act as the Committee. For purposes of this Section
8.2, a “change in control” means a change in control as defined under Code
Section 409A.


Upon such change in control, the Company may not remove the Committee or its
members, unless a majority of Participants and Beneficiaries with Account
Balances consent to the removal and replacement of the Committee.


The Participating Employers shall, with respect to the Committee identified
under this Section: (i) pay all reasonable expenses and fees of the Committee,
(ii) indemnify the Committee (including individuals serving as Committee
members) against any costs, expenses and liabilities including, without
limitation, attorneys’ fees and expenses arising in connection with the
performance of the Committee’s duties hereunder, except with respect to matters
resulting from the Committee’s gross negligence or willful misconduct, and (iii)
supply full and timely information to the Committee on all matters related to
the Plan, Participants, Beneficiaries and Accounts as the Committee may
reasonably require



8.3
Withholding. The Participating Employer shall have the right to withhold from
any payment due under the Plan (or with respect to any amounts credited to the
Plan) any taxes required by law to be withheld in respect of such payment (or
credit). Withholdings with respect to amounts credited to the Plan shall be
deducted from Compensation that has not been deferred to the Plan.




8.4
Immunity from Liability. Neither the Company nor any person acting for the
Company or the Committee in the administration of the Plan shall incur any
liability for anything done or omitted to be done in administering the Plan or
making any determination required by the Plan, except in the case of willful
misconduct or gross negligence.




8.5
Delegation of Authority. In the administration of this Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit, and may from time to time consult with legal counsel who shall
be legal counsel to the Company.




8.6
Binding Decisions or Actions. The decision or action of the Committee in respect
of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.




ARTICLE IX

Amendment and Termination

9.1
Amendment and Termination. The Company may at any time and from time to time
amend the Plan or may terminate the Plan as provided in this Article IX. Each
Participating Employer may also terminate its participation in the Plan.




9.2
Amendments. Subject to compliance with Code Section 409A, the Company may amend
and/or restate the Plan at any time and for any reason, provided that no such
action shall



Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
Page 16 of 26

--------------------------------------------------------------------------------





reduce the amounts credited to a Participant’s Accounts immediately prior to
such action, or change the time, method, or manner in which the Participant’s
Account is then being distributed. No amendment is needed to revise the list of
Participating Employers set forth on Exhibit B attached hereto.



9.3
Termination. The Company may terminate or discontinue the Plan at any time,
provided that no such action shall reduce the amounts credited to a
Participant’s Accounts immediately prior to such action, or change the time,
method or manner in which the Participant’s Account is then distributed.




9.4
Accounts Taxable Under Code Section 409A    . The Plan is intended to constitute
a plan of deferred compensation that meets the requirements for deferral of
income taxation under Code Section 409A. The Committee, pursuant to its
authority to interpret the Plan, may sever from the Plan or any Compensation
Deferral Agreement any provision or exercise of a right that otherwise would
result in a violation of Code Section 409A. Neither the Company, nor any of its
employees, officers, directors or agents, shall be liable for any taxes,
interest or penalties that may arise in the event of a violation of Code Section
409A or otherwise.




ARTICLE X

Informal Funding

10.1
General Assets    . Obligations established under the terms of the Plan may be
satisfied from the general funds of the Participating Employers, or a trust
described in this Article X. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Participating Employers and any Employee, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Participating Employer.




ARTICLE XI

Claims

11.1
Filing a Claim. Any controversy or claim arising out of or relating to the Plan
shall be filed in writing with the Committee which shall make all determinations
concerning such claim. Any claim filed with the Committee and any decision by
the Committee denying such claim shall be in writing and shall be delivered to
the Participant or Beneficiary filing the claim (the “Claimant”). Notice of a
claim for payments shall be delivered to the Committee within 90 days of the
latest date upon which the payment could have been timely made in accordance
with the terms of the Plan and Code Section 409A, and if not paid, the
Participant or Beneficiary must file a claim under this Article XI not later
than 180 days after such latest date. If the Participant or Beneficiary fails to
file a timely claim, the Participant forfeits any amounts to which he or she may
have been entitled to receive under the claim.





Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
Page 17 of 26

--------------------------------------------------------------------------------





(a)
In General. Notice of a denial of benefits (other than claims based on
disability) will be provided within 90 days of the Committee’s receipt of the
Claimant's claim for benefits. If the Committee determines that it needs
additional time to review the claim, the Committee will provide the Claimant
with a notice of the extension before the end of the initial 90-day period. The
extension will not be more than 90 days from the end of the initial 90-day
period and the notice of extension will explain the special circumstances that
require the extension and the date by which the Committee expects to make a
decision.



(b)
Disability Benefits. Notice of denial of claims based on disability will be
provided within forty-five (45) days of the Committee’s receipt of the
Claimant’s claim for disability benefits. If the Committee determines that it
needs additional time to review the disability claim, the Committee will provide
the Claimant with a notice of the extension before the end of the initial 45-day
period. If the Committee determines that a decision cannot be made within the
first extension period due to matters beyond the control of the Committee, the
time period for making a determination may be further extended for an additional
30 days. If such an additional extension is necessary, the Committee shall
notify the Claimant prior to the expiration of the initial 30-day extension. Any
notice of extension shall indicate the circumstances necessitating the extension
of time, the date by which the Committee expects to furnish a notice of
decision, the specific standards on which such entitlement to a benefit is
based, the unresolved issues that prevent a decision on the claim and any
additional information needed to resolve those issues. A Claimant will be
provided a minimum of 45 days to submit any necessary additional information to
the Committee. In the event that a 30-day extension is necessary due to a
Claimant’s failure to submit information necessary to decide a claim, the period
for furnishing a notice of decision shall be tolled from the date on which the
notice of the extension is sent to the Claimant until the earlier of the date
the Claimant responds to the request for additional information or the response
deadline.



(c)
Contents of Notice. If a claim for benefits is completely or partially denied,
notice of such denial shall be in writing. Any electronic notification shall
comply with the standards imposed by Department of Labor Regulation 29 CFR
2520.104b-1(c)(1)(i), (iii), and (iv). The notice of denial shall set forth the
specific reasons for denial in plain language. The notice shall: (i) cite the
pertinent provisions of the Plan document, and (ii) explain, where appropriate,
how the Claimant can perfect the claim, including a description of any
additional material or information necessary to complete the claim and why such
material or information is necessary. The claim denial also shall include an
explanation of the claims review procedures and the time limits applicable to
such procedures, including the right to appeal the decision, the deadline by
which such appeal must be filed and a statement of the Claimant’s right to bring
a civil action under Section 502(a) of ERISA following an adverse decision on
appeal and the specific date by which such a civil action must commence under
Section 11.5.





Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
Page 18 of 26

--------------------------------------------------------------------------------






In the case of a complete or partial denial of a disability benefit claim, the
notice shall provide such information and shall be communicated in the manner
required under applicable Department of Labor regulations.



11.2
Appeal of Denied Claims. A Claimant whose claim has been completely or partially
denied shall be entitled to appeal the claim denial by filing a written appeal
with a committee designated to hear such appeals (the “Appeals Committee”). A
Claimant who timely requests a review of the denied claim (or his or her
authorized representative) may review, upon request and free of charge, copies
of all documents, records and other information relevant to the denial and may
submit written comments, documents, records and other information relating to
the claim to the Appeals Committee. All written comments, documents, records,
and other information shall be considered “relevant” if the information: (i) was
relied upon in making a benefits determination, (ii) was submitted, considered
or generated in the course of making a benefits decision regardless of whether
it was relied upon to make the decision, or (iii) demonstrates compliance with
administrative processes and safeguards established for making benefit
decisions. The review shall take into account all comments, documents, records,
and other information submitted by the Claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination. The Appeals Committee may, in its sole discretion and if
it deems appropriate or necessary, decide to hold a hearing with respect to the
claim appeal.



(a)
In General. Appeal of a denied benefits claim (other than a disability benefits
claim) must be filed in writing with the Appeals Committee no later than 60 days
after receipt of the written notification of such claim denial. The Appeals
Committee shall make its decision regarding the merits of the denied claim
within 60 days following receipt of the appeal (or within 120 days after such
receipt, in a case where there are special circumstances requiring extension of
time for reviewing the appealed claim). If an extension of time for reviewing
the appeal is required because of special circumstances, written notice of the
extension shall be furnished to the Claimant prior to the commencement of the
extension. The notice will indicate the special circumstances requiring the
extension of time and the date by which the Appeals Committee expects to render
the determination on review. The review will take into account comments,
documents, records and other information submitted by the Claimant relating to
the claim without regard to whether such information was submitted or considered
in the initial benefit determination.



(b)
Disability Benefits. Appeal of a denied disability benefits claim must be filed
in writing with the Appeals Committee no later than 180 days after receipt of
the written notification of such claim denial. The review shall be conducted in
accordance with applicable Department of Labor regulations. The Appeals
Committee shall make its decision regarding the merits of the denied claim
within 45 days following receipt of the appeal (or within 90 days after such
receipt, in a case where there are special circumstances requiring extension of
time for reviewing the appealed claim). If an extension of time for reviewing
the appeal is required because of special circumstances, written notice of the
extension shall be furnished to the Claimant prior to the commencement of the
extension. The notice will indicate the special



Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
Page 19 of 26

--------------------------------------------------------------------------------





circumstances requiring the extension of time and the date by which the Appeals
Committee expects to render the determination on review. Following its review of
any additional information submitted by the Claimant, the Appeals Committee
shall render a decision on its review of the denied claim.


(c)
Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall be in writing. Any electronic notification
shall comply with the standards imposed by Department of Labor Regulation 29 CFR
2520.104b-1(c)(1)(i), (iii), and (iv). Such notice shall set forth the reasons
for denial in plain language.



The decision on review shall set forth: (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement of the Claimant’s right to bring an
action under Section 502(a) of ERISA, following an adverse decision on review
and the specific date by which such a civil action must commence under Section
11.5.


For the denial of a disability benefit, the notice will also include such
additional information and be communicated in the manner required under
applicable Department of Labor regulations.



11.3
Claims Appeals Upon Change in Control. Upon a change in control, the Appeals
Committee, as constituted immediately prior to such change in control, shall
continue to act as the Appeals Committee. The Company may not remove any member
of the Appeals Committee, but may replace resigning members if 2/3rds of the
members of the Board of Directors of the Company and a majority of Participants
and Beneficiaries with Account Balances consent to the replacement. For purposes
of this Section 11.3, a “change in control” means a change in control as defined
under Code Section 409A.



The Appeals Committee shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the Claims Procedure.


Each Participating Employer shall, with respect to the Committee identified
under this Section: (i) pay its proportionate share of all reasonable expenses
and fees of the Appeals Committee, (ii) indemnify the Appeals Committee
(including individual committee members) against any costs, expenses and
liabilities including, without limitation, attorneys’ fees and expenses arising
in connection with the performance of the Appeals Committee hereunder, except
with respect to matters resulting from the Appeals Committee’s gross negligence
or willful misconduct, and (iii) supply full and timely information to the
Appeals Committee on all matters related to the Plan, Participants,
Beneficiaries and Accounts as the Appeals Committee may reasonably require.




Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
Page 20 of 26

--------------------------------------------------------------------------------






11.4
Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.




11.5
Arbitration.



(a)
Prior to Change in Control. If, prior to a change in control as defined in
Section 11.3, any claim, dispute or controversy between a Participating Employer
and a Participant or Beneficiary is not resolved through the claims procedure
set forth in this Article XI, such claim, dispute or controversy shall be
submitted to and resolved exclusively by expedited binding arbitration on an
individual basis by a single arbitrator, as set forth in and governed by Article
XII, rather than by a jury trial or Class Action. Arbitration cannot be
commenced until the Claimant has followed the claims procedures under the Plan
and exhausted his or her administrative remedies under Sections 11.1 and 11.2.
No such arbitration may be brought more than twelve (12) months following the
notice of denial of benefits under Section 11.2, in which case the conclusions
reached by the Appeals Committee under Section 11.2 are final, binding, and
conclusive. If no appeal is filed by the applicable appeals deadline under
Section 11.2, no such arbitration may be brought more than twelve (12) months
following the appeals deadline, in which case the conclusions reached by the
Committee under Section 11.1 are final, binding, and conclusive.



(b)
Upon Change in Control. Upon a change in control as defined in Section 11.3,
Section 11.5(a) shall not apply and any legal action initiated by a Participant
or Beneficiary to enforce his or her rights under the Plan may be brought in any
court of competent jurisdiction. Notwithstanding the Appeals Committee’s
discretion under Sections 11.3 and 11.4, the court shall apply a de novo
standard of review to any prior claims decision under Sections 11.1 through 11.3
or any other determination made by the Company, its Board of Directors, a
Participating Employer, the Committee, or the Appeals Committee .



If the Participant or Beneficiary prevails in the legal proceeding brought under
this section, the Participant or Beneficiary may file a claim directly with the
trustee for reimbursement of costs, expenses and fees. For purposes of the
preceding sentence, the amount of the claim shall be treated as if it were an
addition to the Participant’s or Beneficiary’s Account Balance and will be
included in determining the Participating Employer’s trust funding obligation
under Section 10.2.



ARTICLE XII

Arbitration Agreement and Class Action Waiver

12.1
Arbitration Agreement. Any claim, dispute or controversy arising out of or
relating to this Plan, including but not limited to a claim for benefits under
the Plan, brought by current or former Plan Participants or Beneficiaries shall
be resolved by final and binding arbitration on an individual basis, rather than
by a trial or Class Action. The right to have any such claim, dispute or
controversy decided by a court, judge and/or jury is irrevocably waived.



Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
Page 21 of 26

--------------------------------------------------------------------------------





The Plan affects interstate commerce. This Arbitration Agreement (“Arbitration
Agreement”) and the Class Action Waiver below (“Class Action Waiver”)
(collectively, the “Arbitration Agreement and Class Action Waiver”) set forth
the terms and conditions of this agreement to binding arbitration. Except as
expressly stated herein and expressly excluding any issue related to the Class
Action Waiver below, the arbitrator shall have exclusive authority to decide all
issues related to the enforcement, applicability, scope, validity, and
interpretation of this Arbitration Agreement, including but not limited to any
unconscionability challenge or any other challenge that the Arbitration
Agreement is void, voidable or otherwise invalid. Notwithstanding this
Arbitration Agreement, remedies may be sought in small claims court on an
individual basis to resolve any claim, dispute or controversy that is within the
jurisdiction of the small claims court.
All issues relating to the Arbitration Agreement and Class Action Waiver,
including their enforcement, applicability, scope, validity, interpretation, and
implementation, will be determined pursuant to federal substantive law and the
substantive and procedural provisions of the Federal Arbitration Act, 9 U.S.C.
§§1-16. If federal substantive law holds that state law should apply to any
issue relating to the Arbitration Agreement and Class Action Waiver, then to the
extent not preempted by ERISA, the law of the State of Delaware shall govern.
This Arbitration Agreement and Class Action Waiver survives: (1) the termination
of the Plan; (2) the termination of the Participant’s participation in the Plan;
and (3) the termination of the Participant’s employment.


Arbitration shall be conducted pursuant to the Federal Arbitration Act, 9 U.S.C.
§§1-16, and in accordance with the following procedures:


The complaining party shall promptly send written notice to the other party
identifying the matter in dispute and the proposed remedy. Following the giving
of such notice, the parties shall meet and attempt in good faith to resolve the
matter. In the event the parties are unable to resolve the matter within 21
days, the parties shall meet and attempt in good faith to select a single
arbitrator acceptable to both parties. If a single arbitrator is not selected by
mutual consent within ten Business Days following the giving of the written
notice of dispute, an arbitrator shall be selected from a list of nine persons
each of whom shall be an attorney who is either engaged in the active practice
of law or a recognized arbitrator and who, in either event, is experienced in
serving as an arbitrator in disputes between employers and employees, which list
shall be provided by the main office of either JAMS, the American Arbitration
Association (“AAA”) or the Federal Mediation and Conciliation Service. If,
within three Business Days of the parties’ receipt of such list, the parties are
unable to agree on an arbitrator from the list, then the parties shall each
strike names alternatively from the list, with the first to strike being
determined by the flip of a coin. After each party has had four strikes, the
remaining name on the list shall be the arbitrator. If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.


Unless the parties agree otherwise, within 60 days of the selection of the
arbitrator, a hearing shall be conducted before such arbitrator at a time and a
place agreed upon by the parties. In the event the parties are unable to agree
upon the time or place of the arbitration, the time and place shall be
designated by the arbitrator after


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
Page 22 of 26

--------------------------------------------------------------------------------





consultation with the parties. Within 30 days of the conclusion of the
arbitration hearing, the arbitrator shall issue an award, accompanied by a
written decision explaining the basis for the arbitrator’s award.


In any arbitration hereunder, the Participating Employer shall pay all
administrative fees of the arbitration and all fees of the arbitrator, except
that the Participant or Beneficiary may, if he/she/it wishes, pay up to one-half
of those amounts. Each party shall pay its own attorneys’ fees, costs, and
expenses. The arbitrator shall have no authority to add to or to modify this
Plan, shall apply all applicable law, and shall have no lesser and no greater
remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall, upon an appropriate motion, dismiss any claim
without an evidentiary hearing if the party bringing the motion establishes that
it would be entitled to summary judgment if the matter had been pursued in court
litigation.


The decision of the arbitrator shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.


This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, former
Participant, former Beneficiary, or agent of any party, or of any of the above,
and shall apply as well to claims arising out of state and federal statutes and
local ordinances as well as to claims arising under the common law or under this
Plan.


If any of the provisions of this Arbitration Agreement are determined to be
unlawful or otherwise unenforceable, such provision shall be severed and such
determination shall not affect the validity of the remainder of this Arbitration
Agreement. The remainder of this Arbitration Agreement shall be reformed to the
extent necessary to carry out its provisions to the greatest extent possible and
to insure that the resolution of all individual (not Class Action) conflicts
between the parties, including those arising out of statutory claims, shall be
resolved by neutral, binding arbitration. If a court should find that the
provisions of this Arbitration Agreement are not absolutely binding, then the
parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact and
treated as determinative to the maximum extent permitted by law.



12.2
Class Action Waiver. All claims arising out of or related to the Plan, including
but not limited to any claims for benefits under the Plan, shall be brought in
an individual capacity, and not as a plaintiff or class member in any purported
class action, collective action, representative action, mass action, private
attorney general action or action on behalf of the general public (all such
actions are each referred to as a “Class Action”). The parties agree to
arbitrate only the claims(s) of a single Participant or Beneficiary.



NO CLAIM ARISING OUT OF OR RELATED TO THE PLAN WILL BE ARBITRATED ON A CLASS
ACTION BASIS. The right or ability to bring, assert, maintain, or participate in
any Class Action in court, arbitration, or any other forum is expressly waived.
The


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
Page 23 of 26

--------------------------------------------------------------------------------





arbitrator may not consolidate more than one person or entity’s claims, and may
not otherwise preside over any Class Action. The enforcement, applicability,
scope, validity, and/or interpretation of this Class Action Waiver shall be
decided by a court of competent jurisdiction and not by an arbitrator. If this
Class Action Waiver is ruled unenforceable or is interpreted not to prevent a
Class Action as to a particular claim, then the Arbitration Agreement is null
and void as to that claim only, and such claim shall proceed in a court of law
and not in arbitration, but, if the claim arises from or is related to a claim
for benefits under Article XI, then it shall proceed in a court of law only
after the administrative review process set forth in Article XI is concluded. If
an arbitrator renders a decision regarding the enforceability, applicability,
scope, validity, and/or interpretation of this Class Action Waiver, or
determines that a Class Action may proceed in arbitration, then (1) the
arbitrator has exceeded his powers, pursuant to 9 U.S.C. §10 of the Federal
Arbitration Act, by taking such action; (2) any party may seek immediate review
of that decision by a court of competent jurisdiction; and (3) a court of
competent jurisdiction shall apply a “de novo” standard of review of that
decision if such standard of review is allowed by the common law or statutes of
that state. Any Beneficiary seeking the benefits of this Plan shall be bound by
the Arbitration Agreement and Class Action Waiver in this Plan.


If any of the provisions of this Class Action Waiver are determined to be
unlawful or otherwise unenforceable, in the whole part, such provision shall be
severed and such determination shall not affect the validity of the remainder of
this Class Action Waiver; provided, however that the remainder of this Class
Action Waiver shall be reformed to the extent necessary to carry out its
provisions to the greatest extent possible and to insure that the resolution of
all individual (not Class Action) conflicts between the parties, including those
arising out of statutory claims, shall be resolved by neutral, binding
arbitration. If any provision in the Class Action Waiver above is found to be
unlawful or otherwise unenforceable such that the arbitration of a Class Action
would be allowed as to any claim(s), then the Arbitration Agreement is null,
void and unenforceable as to that claim(s) and no arbitration of a Class Action
will be allowed as to that claim(s).



ARTICLE XIII

General Provisions

13.1
Assignment. No interest of any Participant, spouse or Beneficiary under this
Plan and no benefit payable hereunder shall be assigned as security for a loan,
and any such purported assignment shall be null, void and of no effect, nor
shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary. Additionally,
the Committee will not make payments to an alternate payee under the terms of a
domestic relations order (as defined in Code Section 414(p)(1)(B)).



The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.




Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
Page 24 of 26

--------------------------------------------------------------------------------






13.2
No Legal or Equitable Rights or Interest. No Participant or other person shall
have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Participating Employer.
The right and power of a Participating Employer to dismiss or discharge an
Employee is expressly reserved. The Participating Employers make no
representations or warranties as to the tax consequences to a Participant or a
Participant’s beneficiaries resulting from a deferral of income pursuant to the
Plan.




13.3
No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and a Participating
Employer.




13.4
Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan pursuant to Article XII of this Plan shall be
delivered in writing, in person, or through such electronic means as is
established by the Committee. Notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification. Written transmission shall be
sent by certified mail to:



PROTECTIVE LIFE CORPORATION
2801 HIGHWAY 280 SOUTH
BIRMINGHAM, AL  35223
ATTN: HUMAN RESOURCES


Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.



13.5
Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.




13.6
Invalid or Unenforceable Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof and the Committee may elect in its sole discretion
to construe such invalid or unenforceable provisions in a manner that conforms
to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.




13.7
Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Committee shall presume that the payee is missing. The Committee, after making
such efforts as in its discretion it deems reasonable and appropriate to locate
the payee, shall stop payment on any uncashed checks and may discontinue making
future payments until contact with the payee is restored. If the Committee is
unable to locate the Participant or Beneficiary after five years of the date
payment is scheduled to be made, provided that a Participant’s Account shall not
be credited with Earnings following the first anniversary of such date on which
payment is to be made and further provided, however,



Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
Page 25 of 26

--------------------------------------------------------------------------------





that such benefit shall be reinstated, without further adjustment for interest,
if a valid claim is made by or on behalf of the Participant or Beneficiary for
all or part of the forfeited benefit.



13.8
Facility of Payment to a Minor. If a distribution is to be made to a minor, or
to a person who is otherwise incompetent, then the Committee may, in its
discretion, make such distribution: (i) to the legal guardian, or if none, to a
parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Company, and the Plan from further liability on account thereof.




13.9
Governing Law. To the extent not preempted by ERISA, the laws of the State of
Delaware shall govern the construction and administration of the Plan.




13.10
Compliance With Code Section 409A; No Guarantee. This Plan is intended to be
administered in compliance with Code Section 409A and each provision of the Plan
shall be interpreted consistent with Code Section 409A. Although intended to
comply with Code Section 409A, this Plan shall not constitute a guarantee to any
Participant or Beneficiary that the Plan in form or in operation will result in
the deferral of federal or state income tax liabilities or that the Participant
or Beneficiary will not be subject to the additional taxes imposed under Code
Section 409A. No Employer shall have any legal obligation to a Participant with
respect to taxes imposed under Code Section 409A.





IN WITNESS WHEREOF, the undersigned executed this Plan as of the 7th day of
February, 2019, to be effective as of the Effective Date.




Protective Life Corporation




_____________________________________________ (Signature)
By: Richard J. Bielen
Its: President & Chief Executive Officer











Exhibit A


Pre-2005 Plan Documents


Protective Life Corporation Deferred Compensation Plan for Officers
(effective as of November 4, 2002 and amended through October 3, 2004)




Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
Page 26 of 26

--------------------------------------------------------------------------------





and the


Summary of the Deferred Compensation Plan for Officers
(effective as of November 29, 2004)




(each attached)


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
A-1

--------------------------------------------------------------------------------






Exhibit B


Participating Employers




Protective Life Insurance Company
First Protective Insurance Group, Inc.
ProEquities, Inc.
Western Diversified Services, Inc.
Protective Property & Casualty Insurance Company




Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
B-1